NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5555-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NICHOLAS A. ABBATI,
a/k/a NICHOOLAS ABBATI,

          Defendant-Appellant.


                   Submitted April 5, 2022 – Decided July 5, 2022

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 16-09-2148.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the briefs).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Regina M. Oberholzer, Deputy
                   Attorney General, of counsel and on the brief).

PER CURIAM
      Defendant appeals from his convictions and sentence, alleging numerous

trial court errors including the denial of his motions for mistrial and for a new

trial, errors regarding several evidentiary rulings and the jury instructions, and

contending the court violated a trial witness's Fifth Amendment rights. After a

careful review of the record and applicable principles of law, we affirm.

                                        I.

      Defendant was charged with the murder of Jahlil Hunter and the attempted

murder of Ebony Harris, Hunter's girlfriend. 1 He testified at trial that he used

heroin and cocaine daily and Hunter was his primary source for the drugs.

      On December 23, 2015, police officer Matthew Laielli responded to a

reported assault at a residence in Pleasantville. Christopher Harris, Ebony's

brother, was at the house and called the police at 9:23 p.m. Laielli saw Hunter

and Ebony lying in the living room. He testified he was familiar with the victims

because Hunter was a known drug dealer in the area and Ebony was his

girlfriend. Laielli said Ebony was "l[ying] on her back with obvious severe

facial trauma, blood all over her face, blood all over her body," and the top right



1
  Specifically, defendant was charged with first-degree murder, N.J.S.A. 2C:11-
3; first-degree attempted murder, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3(a)(2);
and third-degree possession of a weapon for unlawful purposes, N.J.S.A. 2C:39-
4(d).
                                                                             A-5555-18
                                        2
portion of her head was peeled open and "hanging off the side of her head." The

officer said he could see brain matter and broken skull pieces. Hunter was lying

in the fetal position near Ebony. He was covered in blood. Laielli described

"thick coagulated blood coming out of [Hunter's] ear," and that his head was

swollen. Although the victims appeared to be alive when Laielli arrived, he

believed they would die "a very short time after" his arrival.

      Hunter remained on life support for eleven days after the attack until the

equipment was removed and he died. Ebony was diagnosed with a traumatic

brain injury. She has had several strokes and suffers from seizures. Ebony is

blind in one eye and has poor vision in the other. She also has a history of

depression. Ebony is confined to a wheelchair and lives in a nursing home.

      Christopher Harris lived with Ebony, Hunter, and several others at the

Pleasantville residence. He testified that Hunter sold drugs in the area but only

let one or two people into the house. This included defendant, also known as

"Ink," and Patrick O'Brien. Christopher said he was "very good friends" with

defendant and defendant was close with both Hunter and Ebony. Christopher

said defendant drove a pickup truck and worked doing "construction and

tattoos." Christopher told the jury he had seen defendant doing drugs in the

house and using a vinegar bottle to cook or mix them.


                                                                           A-5555-18
                                        3
      On December 23, 2015, Christopher left the house around 3:00 p.m.

Hunter, Ebony, and two other people were still in the house. When Christopher

returned later that evening around 8:00 or 9:00 p.m., he noticed that the front

door was unlocked. After entering the home, Christopher saw his sister and

Hunter on the floor and blood everywhere. He said his sister's head was cracked

open and her brain was visible. He observed that Hunter had a gash on his head

and his pants pockets were turned inside out. Christopher also noted the Xbox

was missing.

      Patrick O'Brien testified during the trial that Hunter was his drug dealer

and sold him drugs from his house in Pleasantville. O'Brien stated he was

friends with defendant, also known as "Ink," and they often got high together.

He also testified that defendant owed Hunter money at the time Hunter was

killed.

      O'Brien stated that he and defendant often visited Hunter's house. They

would call ahead to get permission to come to the house, and then call again

after they arrived. O'Brien said the door was always locked and after they

knocked on it, somebody would unlock the door to let them in. Sometimes

Hunter would permit O'Brien and defendant to use drugs at his house, but other

times, Hunter would ask them to take the drugs and leave. O'Brien also stated


                                                                          A-5555-18
                                       4
that defendant always brought a big bottle of vinegar to Hunter's house to

dissolve crack cocaine. When O'Brien saw defendant after the murder, O'Brien

noticed defendant had red scratches on his neck.

      The State also presented Ellis Goodson as a witness. Goodson shared a

prison cell with defendant in January 2016. He reached out to the prosecutor's

office and gave police a recorded statement in March 2016.

      During defendant's trial in March 2019, the prosecutor asked Goodson if

he and defendant ever shared stories or talked to each other when they shared a

cell. Goodson responded that he wanted to "plead the fifth." After some

discussion, the judge instructed Goodson that he should "not testify [to] anything

that would possibly incriminate [him] . . . [h]owever, [he could] testify . . . to

any stories or any other information that [he was] asked about that d[id] not

involve [him]."    The court further explained to Goodson that his Fifth

Amendment right only applied to him personally and described it as "self-

incrimination." The judge stated that "asking [Goodson] about someone else's

statement" was not infringing Goodson's constitutional right. The judge directed

Goodson to answer counsels' questions but cautioned him not to testify to

anything that might implicate him in a crime.




                                                                            A-5555-18
                                        5
      Goodson then asked for a lawyer. The trial court denied his request,

finding that Goodson was not in custody and was not being interrogated for "the

purposes of getting a statement."     Therefore, he was not entitled to the

appointment of an attorney.

      Thereafter, Goodson told the jury that defendant had spoken to him about

the attack on Hunter and Ebony. Goodson testified that defendant murdered

Hunter because Hunter threatened defendant's family, specifically his sister,

because defendant owed Hunter money for drugs.

      After Goodson said he could not remember everything discussed with

defendant three years earlier, he was shown his prior recorded statement given

to police. According to Goodson, defendant received a phone call from Hunter

asking about the money defendant owed him. Defendant then drove his pickup

truck to Hunter's house. He took a crowbar2 "or something to pull nails," and

placed it inside his shirt sleeve. After defendant called to say he was at the

house and knocked on the door, Hunter opened the door, and defendant assaulted

him. When Ebony came running to the door, defendant struck her too. Goodson

said defendant told him he used vinegar to clean up and "roughed the place up,



2
  Goodson said defendant told him he had a crowbar and the other tool because
he was a carpenter.
                                                                         A-5555-18
                                      6
. . . took some drugs, . . . and left." After leaving, defendant discarded the

crowbar. Then defendant checked himself into a rehabilitation facility and

discarded or traded his clothing during his stay.

        Goodson recalled defendant telling him he used vinegar to take off the

baking soda from crack cocaine. Goodson testified that defendant knew Hunter

was dead after the assault, but he was unsure about Ebony. According to

Goodson, the murder was premeditated because defendant told him that

"somebody made a threat against his family."

        During cross-examination, defense counsel asked Goodson about his time

in the holding cell in the courthouse while waiting to give testimony. Goodson

said he and four other witnesses were in the same holding cell for approximately

one hour prior to Goodson's testimony. Goodson testified that he heard the other

witnesses talking about the case and defendant, but he did not discuss the case

and just listened. Goodson also testified that he did not know the other four

witnesses and had never met any of them prior to being placed in the holding

cell.

        Rashaud Washington also testified. Although he recalled being cellmates

with defendant for five months, he denied any recollection of defendant

imparting any information to him about the murder. He stated he might have


                                                                          A-5555-18
                                        7
been under the influence of "psych meds" when he gave the statement despite

being incarcerated at the time. Even after being shown a transcript of his

January 2018 recorded statement, Washington could not remember any

information. Initially, he could not corroborate it was his voice on the recording.

      In the audio recording played for the jury, Washington explained

defendant told him he was stressed out because he did not have any drugs.

Defendant said he was in a secret relationship with Ebony, and when he went to

Hunter's residence for drugs, Hunter refused to give him any. This offended

defendant, and he attacked Hunter with a hammer and "didn't care at all" because

Hunter "got what he deserved." He denied hurting Ebony.

      On cross-examination, Washington conceded he reached out to the

prosecutor's office to give the statement in 2018 because Ebony was his

girlfriend. He further testified that he did not learn any of the information

provided in his statement from defendant, but rather, other people told him about

the attack and murder.

      Thomas Dougher was defendant's cellmate in January 2018. He testified

that defendant told Dougher about the events regarding the attack on Hunter and

Ebony. According to Dougher, defendant said he went to Hunter's residence to




                                                                             A-5555-18
                                        8
trade prescription drugs for heroin. Although defendant said he and Hunter

often did business this way, this time Hunter only wanted cash.

      Defendant told Dougher he and Hunter argued over the drug transaction,

which escalated into a physical altercation. At one point, Hunter was on top of

defendant, but defendant was able to free himself, grab a nearby wrench, and hit

Hunter on the head with it. Defendant told Dougher that a woman came into the

room with a gun and pointed it at defendant. However, when she went to pull

the trigger, she did not operate it properly and the gun did not fire. When

defendant saw the gun was not firing, he stood up and began to hit the woman

on her head with the wrench. Defendant took the wrench and gun and a few

bags of heroin with him when he left the house.

      Defendant told Dougher that he believed he had killed Hunter and Ebony,

but he did not think he would get caught because of the large gap of time between

when he was known to be at the house and when the victims' bodies were

discovered. Dougher described defendant as calm while recounting the details

of the attack.

      A fourth former cellmate, Ky Maultsby, testified. He also knew defendant

as "Ink." According to Maultsby, defendant said he beat two people with a bottle




                                                                           A-5555-18
                                       9
or "something else" when a drug deal went wrong. 3 Defendant left the house in

his truck and went to talk to his mother about what had happened. When the

police came to his mother's house, defendant drove away and parked in the

woods. Defendant also told Maultsby that the male victim died, but defendant

thought there was not enough evidence to convict him of murder, so he was not

worried.

      The State also called Emanuel Heath as a witness. Heath testified that he

did not remember ever spending time with defendant. He acknowledged giving

a statement to police but said "[i]t was a fabricated story, it was a lie." Heath

was an extremely uncooperative witness and repeated continuously that he

would not answer any questions and that his earlier statement was all lies.

Outside the presence of the jury, Heath advised the court that O'Brien and

Dougher also fabricated their stories. He stated: "These guys told me that they

were going to fabricate their stories because it wasn't true."

      When the prosecutor played the audio recording of Heath's December 22,

2016 statement to police, Heath confirmed it was his voice "but it was all lies."

The jury returned to the courtroom and Heath reiterated that he gave a statement



3
  After Maultsby was shown his recorded statement previously given to police,
he recalled that defendant said he beat the victims with a bat.
                                                                           A-5555-18
                                       10
to the police, but it was "fabricated." In the statement, Heath recounted to police

that defendant told him he had attacked two people related to a drug transaction.

Defendant said the man died but the female victim survived, although she did

not remember anything about the attack. Heath also told police that defendant

was concerned about fingerprints on a vinegar bottle left behind at the victims'

residence. According to Heath, defendant checked himself into a rehabilitation

facility after Christmas.

      The following colloquy took place during cross-examination:

            [Defense counsel]: Okay. Were you in the same
            holding cell with three other individuals who were
            brought in to testify?

            [Heath]: Yes, sir.

            [Defense counsel]: Did they tell you—

            [The State]: Objection.

            [Defense counsel]: —they were going to lie?

            [The State]: Objection.

            THE COURT: Approach.

            [Heath]: Yes, sir.

            THE COURT: Please approach.

            ….


                                                                             A-5555-18
                                       11
            [The State]: How many times are you going to ignore
            the judge's ruling.

            THE COURT: The same—same, same issue as before.
            You can't testify to non-party statements that are out of
            court. It's hearsay, unless you got an exception for me.

      Following Heath's testimony, the State called Detective Jason Dorn of the

Atlantic County Prosecutor's office. Dorn testified that he arrived at Hunter's

residence and learned the victims were at the hospital and Christopher Harris

was at the police station. During his investigation Dorn learned that defendant

used vinegar to ingest heroin and cocaine. He testified that police recovered

two vinegar bottles during their search of Hunter's residence.

      Dorn also testified regarding text messages extracted from Hunter's

cellphone exchanged between defendant and Hunter on December 23, 2015. In

the messages, Hunter and defendant agreed to meet that day to exchange drugs.

In the last message, sent at 7:36 p.m., defendant said he was going to bring

Hunter the prescription drugs.

      Dorn further testified that police obtained a warrant and seized defendant's

cellphone from his mother's home. The messages between defendant and Hunter

found on Hunter's phone were no longer on defendant's cellphone. During the

search, the police also took four hammers due to the medical examiner's opinion

that Hunter's wounds pattern was consistent with being struck with a hammer.

                                                                            A-5555-18
                                      12
        Defendant's mother provided police with the location of the truck. When

the truck was recovered, police seized another hammer found in it. Defendant's

DNA was not found on any of the hammers.

        Dorn was also asked about his interviews with several of the witnesses.

As to Goodson, Dorn stated he did not talk to Goodson prior to taking the

recorded statement and he did not offer him anything in exchange for the

statement.     Dorn gave similar answers regarding his interactions with

Washington and Heath.

        Dorn was also asked about his conversation with Heath the week before

trial. Heath told Dorn he was not coming to trial and he did not want to testify.

Heath also said that defendant had asked him to give the police "a bad story" as

to what happened on December 23, 2015 in order to confuse police and the facts.

Heath had not told police this when he gave a recorded statement in December

2016.

        The county medical examiner testified regarding the results of Hunter's

autopsy. He concluded that the cause of death was "multiple blunt force injuries

to the head," and the manner of death was homicide.          In addition to the

lacerations on Hunter's head, the skull was deformed, and his eye sockets,

cheekbone and nose were broken. Noting the "waffle" or "checkerboard" pattern


                                                                           A-5555-18
                                      13
of dots on Hunter's head, the medical examiner testified the injuries were

"consistent with being struck with an object . . . which could be found on [a]

framing or roofing hammer or another object such as a meat tenderizer."

      Ebony was twenty-one years old at the time of the attack. During her trial

testimony, she recalled living in a home in Pleasantville with Hunter, her brother

Christopher, and two other people. She said she and Hunter sold drugs. She

stated that defendant came to Hunter's house "[e]very day," and she had known

him for four or five years. She also recalled defendant bringing vinegar to the

house. Ebony said defendant owed Hunter money. It was common practice

between Hunter and defendant to swap prescription pills for heroin.

      Ebony stated she and Hunter kept the doors locked. When defendant came

over, he had to call first and when he arrived, they would speak to him through

the locked door before letting him in to "make sure [they were] safe."

      Harris does not remember anything about the attack itself. She recalled

playing Xbox during the day, but nothing else until she woke up from a coma in

the hospital.

      Defendant's brother, Vincent, also testified during the trial. He stated that

defendant spent time with Vincent and his mother over the Christmas holidays.




                                                                             A-5555-18
                                       14
During their time together, Vincent did not notice that defendant had any cuts

or other wounds on his body.

       Vincent testified that he learned of the attack when police went to his

mother's house looking for defendant.        At that time, defendant was in a

rehabilitation center. Vincent called the facility and spoke to defendant, telling

him to call the police. Defendant responded that he "can't do that, it's over for

me." Defendant also asked his brother for money to buy drugs. Vincent testified

that defendant wanted money because he planned to overdose and kill himself.

After the phone call, Vincent called the police and told them where defendant

was.

       Defendant testified during the trial, telling the jury that, at the time of

these events, he was injecting heroin and cocaine daily and Hunter and Ebony

were his primary source for the drugs. Defendant visited their residence in

Pleasantville often, sometimes more than once a day. He said he purchased

drugs at the residence and, if permitted, he would use drugs while at the home.

Defendant confirmed he drove a pickup truck, and because he did construction

work, he kept multiple types of tools in his truck.

       When asked about his actions on December 23, defendant testified that he

slept in his truck the night before. When he woke up, he ingested drugs and then


                                                                            A-5555-18
                                       15
called Hunter. He told Hunter he had Percocet and some other pain pills.

Thereafter, defendant went to Hunter's residence and purchased four bags of

heroin and gave Hunter the pills. However, defendant had brought the wrong

pills so he told Hunter he would return later that day "because the first four bags

[of heroin were] just to get [him] up and moving." Defendant conceded he owed

Hunter some money, but it was only "a little bit" and he thought he repaid him

before the initial transaction.

      Defendant returned to Hunter's residence later that day and exchanged

pills for several bags of heroin. Defendant stated he was only in the house five

minutes, estimating he arrived between 7:30 and 7:40 p.m. and leaving by 7:45

p.m. Shortly thereafter, between 8:30 and 9:00 p.m., he saw Ebony's mother at

the bus terminal, and she told him what had happened to Ebony and Hunter.

Defendant stated he was "shocked" and "surprised" when he heard about the

attack. Defendant was unsure whether he spent the rest of the night in his truck

or whether his mother picked him up that night.

      Defendant discussed his use of vinegar bottles. He said he used them to

dissolve crack cocaine in order to ingest it by needle. He said he always had

vinegar bottles with him and that he left one or two at Hunter's house after he

was there the second time on December 23.


                                                                             A-5555-18
                                       16
      On December 24, defendant went with his mother and sister to his

brother's house in Brick for the holidays. He said that for the next week his

brother drove him back and forth between his brother's house and a methadone

clinic in Somers Point. He also spent some time in Pleasantville.

      On January 4, 2016, defendant entered a rehabilitation program.         He

admitted he called his brother asking for money for drugs and stating he wanted

to run away. Later that month, police came to the facility and took him to the

local police station for questioning.      Eventually he was detained in the

Monmouth County jail on unrelated warrants.

      Defendant testified that while in jail, his cell mate, Goodson, asked him a

lot of questions about the Pleasantville events. Defendant said he discussed the

"situation" with Goodson but never confessed to any crime. Defendant also

testified that when he was transferred to the Atlantic County jail, he did not

confess to committing any crime to his cell mates or any other prisoner.

      The jury convicted defendant on all charges.         The court sentenced

defendant to an aggregate term of sixty years in prison subject to an eighty-five

percent period of parole ineligibility under the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2.    The sentences for murder and attempted murder ran




                                                                           A-5555-18
                                      17
consecutive to each other. The weapons offense conviction merged into the

first-degree murder count.

                                      II.

      Defendant presents the following points for our consideration:

            POINT I. THE TRIAL COURT ERRED WHEN IT
            DENIED THE MOTION FOR A MISTRIAL AFTER
            THE PROSECUTOR MADE DEROGATORY
            COMMENTS ABOUT DEFENDANT DURING
            OPENING REMARKS AND THE TRIAL COURT
            COMPOUNDED THE PREJUDICE BY FAILING TO
            SUA SPONTE PROVIDE THE JURY WITH A
            CURATIVE INSTRUCTION.

            POINT II. THE TRIAL COURT ERRED WHEN IT
            DENIED      DEFENDANT'S  MOTION   THAT
            EMANUEL HEATH BE ALLOWED TO TESTIFY
            [AS TO] HOW THE STATE'S WITNESSES
            CONSPIRED TO FRAME DEFENDANT FOR THE
            CRIME AS THE HEARSAY DECLARATIONS
            WERE CLEARLY ADMISSIBLE UNDER N.J.R.E.
            803(c)(25).

            POINT III. THE TRIAL COURT'S INAPPROPRIATE
            INTERFERENCE WITH ELLIS GOODSON'S RIGHT
            TO INVOKE HIS FIFTH AMENDMENT PRIVILEGE
            TO REMAIN SILENT AND HIS RIGHT TO
            COUNSEL, DENIED DEFENDANT HIS RIGHT TO
            FAIR TRIAL.

            POINT IV. THE TRIAL [COURT] ERRED WHEN IT
            FAILED TO INSTRUCT THE JURY ON THE
            LESSER      INCLUDED      CHARGE      OF
            MANSLAUGHTER, AS TO COUNT 1, AND
            AGGRAVATED ASSAULT, AS TO COUNT 2.

                                                                       A-5555-18
                                     18
           POINT V.   THE COURT ERRED WHEN IT
           PROVIDED A "FALSE-IN-ONE" CHARGE TO THE
           JURY OVER DEFENDANT'S OBJECTION.

           POINT VI. THE TRIAL COURT'S FAILURE TO
           ENSURE THAT THE STATE'S JAIL HOUSE
           WITNESSES WERE PROPERLY SEQUESTERED
           DENIED DEFENDANT HIS CONSTITUTIONAL
           RIGHT TO A FAIR AND RELIABLE TRIAL. (NOT
           RAISED BELOW).

           POINT VII. THE TRIAL COURT ERRED WHEN IT
           ALLOWED DETECTIVE DORN TO TESTIFY AS A
           REBUTTAL WITNESS TO E[MANUEL] HEATH
           AND FAILED TO PROVIDE THE JURY WITH THE
           REQUISITE LIMITING INSTRUCTION.

           POINT VIII. THE TRIAL COURT ERRED WHEN IT
           DENIED DEFENDANT'S MOTION FOR A NEW
           TRIAL, OR IN THE ALTERNATIVE, THIS COURT
           MAY FIND THAT TRIAL COUNSEL WAS
           INEFFECTIVE BY FAILING TO ADEQUATELY
           INVESTIGATE THE CASE.

           POINT IX. THE TRIAL COURT'S CUMULATIVE
           ERRORS DENIED DEFENDANT A FAIR TRIAL.

           POINT X.  THE SENTENCE IMPOSED WAS
           MANIFESTLY EXCESSIVE.

                                    A.

     We begin by addressing defendant's contentions regarding the opening

statement. During the State's opening, the prosecutor remarked: "Ladies and

gentlemen, this defendant sits before you now, this coward, this murderer,


                                                                     A-5555-18
                                   19
Nicholas Abbati, Jr. He beat his one friend to death, and he tried to do the same

with the second." The prosecutor also stated that defendant "took" Ebony's eye,

and that the "physical evidence is also good, strong evidence, . . . you'll get

plenty of it in this trial."

       Defense counsel objected and moved for a mistrial after the prosecutor

finished his statement, arguing "that opening was designed to completely

inflame this jury" in stating defendant was a coward and a murderer. In denying

the motion, the court found the opening statement was "appropriate." The judge

stated:

              With regard to trying to inflame the jury, it's the
              [S]tate's theory of the case. I think it's an appropriate
              theory of the case. I found nothing inflammatory about
              it, other than the fact that they're describing how they
              view the case, and how they view this defendant. I don't
              think there was any mention—any reference to any
              evidence that would be clearly inadmissible, and
              frankly I find nothing wrong with the opening
              arguments.

       A decision to grant or deny a motion for mistrial is addressed to the sound

discretion of the trial judge and will not be disturbed on appeal absent a clear

showing of an abuse of discretion. State v. Smith, 224 N.J. 36, 47 (2016)

(quoting State v. Jackson, 211 N.J. 394, 407 (2012)).




                                                                            A-5555-18
                                        20
      "A prosecutor's opening statement should provide an outline or roadmap

of the State's case . . . ." State v. Land, 435 N.J. Super. 249, 269 (App. Div.

2014) (internal citations omitted). Moreover, opening statements "should be

limited to a general recital of what the State expects, in good faith, to prove by

competent evidence." Ibid. (quoting State v. Walden, 370 N.J. Super. 549, 558

(App. Div. 2004)). Prosecutors must abide by "certain fundamental principles

of fairness."   State v. Echols, 199 N.J. 344, 359 (2009) (quoting State v.

Wakefield, 190 N.J. 397, 436 (2007)).

      In his opening statement, the prosecutor provided a roadmap of the State's

case and what it intended to prove. Defendant was charged with murder and the

prosecutor told the jury what evidence he intended to present to show defendant

was a "murderer." The comments regarding Ebony's eye and defendant being a

"coward" were related to the State's theory of the case—defendant attempted to

murder Ebony, leaving her blind in one eye, and that after attacking Hunter and

Ebony, defendant ran away like a "coward."

      As to the prosecutor's statement relating to physical evidence, he told the

jury he intended to establish defendant's presence at the murder scene because

of the vinegar bottles found at the victims' residence, as well as presenting

evidence that Hunter's death and Ebony's severe injuries were caused by


                                                                            A-5555-18
                                       21
repeated hits over the head with a hammer or wrench—tools accessible to

defendant. There were repeated references to physical evidence throughout the

trial.

         The court did not abuse its discretion in denying defendant's motion for a

mistrial. The prosecutor's comments did not "stray over the line of permissible

commentary." See State v. Williams, 244 N.J. 592, 608 (2021) (quoting State

v. McNeil-Thomas, 238 N.J. 256, 257 (2019)). The State told the jury how it

intended to prove defendant had murdered Hunter and nearly beaten Ebony to

death. Moreover, the comments were not so egregious to deprive defendant of

a fair trial. See Wakefield, 190 N.J. at 446.

         We also see no merit in defendant's contention that the court should have

sua sponte given the jury a curative instruction. Counsel did not request any

instruction. Moreover, the court instructed the jury prior to opening statements

that the opening statements were not evidence. Rather, the prosecutor would

present the State's contentions and outline what he expected to prove. The judge

repeated the instruction in the final charge. This was the proper instruction, and

nothing further was required of the court.




                                                                             A-5555-18
                                         22
                                        B.

      In turning to Point II, defendant asserts the trial court erred when it did

not allow Heath to testify that he heard three other witnesses say they intended

to lie when they gave their trial testimony. As stated, when Heath took the stand,

he told the jury that the statement he gave to the police was "fabricated" and a

"lie." Out of the presence of the jury, Heath said O'Brien and Dougher also

fabricated their stories. He stated: "These guys told me that they were going to

fabricate their stories because it wasn't true."      In front of the jury, Heath

continued to assert his prior statement was a lie, and he had never spoken to

defendant about the December 23 events. He said:

            I was told that I could possibly go home. So, somebody
            told me that, so, I fabricated a story . . . because I know
            he had a major case. So, if I fabricated a story . . . then
            it could probably help me . . . . [I]t was a lie, and the
            other guys that did it also . . . [and] told me that I could
            do that.

      Heath clarified that he was told by other inmates that if he lied it would

help him to get out of jail. He was never told by police that cooperating with

them would get him out of jail. And he did not get out of jail.

      On cross-examination, defense counsel asked defendant whether he was

in the same holding cell that morning in the courthouse with three other

individuals who were also going to testify.         Defendant responded, "Yes."

                                                                            A-5555-18
                                       23
Counsel then asked: "Did they tell you . . . they were going to lie?" The State

objected. At sidebar the court stated: "You can't testify to non-party statements

that are out of court. It's hearsay, unless you [have] an exception for me."

Defense counsel responded that the testimony was permissible because "it's the

fact that they're going to provide testimony that's false." The judge sustained

the objection.

      On appeal, defendant argues this testimony—that other inmate witnesses

intended to lie at trial—was admissible under N.J.R.E. 803(c)(25). We defer to

a trial court's evidentiary ruling absent an abuse of discretion. State v. Garcia,

245 N.J. 412, 430 (2021) (citing State v. Nantambu, 221 N.J. 390, 402 (2015)).

      Rule 803(c)(25), STATEMENT AGAINST INTEREST, says:

            A statement which was at the time of its making so far
            contrary to the declarant's pecuniary, proprietary, or
            social interest, or so far tended to subject declarant to
            civil or criminal liability, or to render invalid
            declarant's claim against another, that a reasonable
            person in declarant's position would not have made the
            statement unless the person believed it to be true. Such
            a statement is admissible against a defendant in a
            criminal proceeding only if the defendant was the
            declarant.

This hearsay "exception 'is based on the theory that, by human nature,

individuals will neither assert, concede, nor admit to facts that would affect them

unfavorably.'" State v. Brown, 170 N.J. 138, 148-49 (2001) (quoting State v.

                                                                             A-5555-18
                                       24
White, 158 N.J. 230, 238 (1999)). A statement offered under this rule must be

so far against the declarant's interest that a reasonable person in the declarant's

position would not have made the statement unless they believed it to have been

true. See White, 158 N.J. at 238.

       Defendant sought to introduce, through Heath, statements made by other

trial witnesses that they intended to lie on the witness stand. The testimony was

indisputably inadmissible hearsay unless an exception permitted it. See N.J.R.E.

801.

       Defendant contends the applicable exception is Rule 803(c)(25). We

disagree.

       First, the underlying rationale behind the hearsay exception is if the

declarant's statement exposes the declarant to criminal liability, then the

statement is deemed inherently trustworthy and reliable. There was nothing

trustworthy about Heath's or the other inmates' testimony. Heath insisted his

prior recorded statement given to police was entirely fabricated. Given Heath's

complete lack of cooperation, obstreperousness, and demeanor on the witness

stand, the court could not conclude that anything he said was trustworthy or

reliable.




                                                                             A-5555-18
                                       25
      Second, Heath's proffered testimony was that the jailhouse witnesses said

they intended to lie when they gave their trial testimony, not that they had

already lied. Therefore, the actual declarants of the statement—the jailhouse

witnesses—had not yet exposed themselves to any criminal liability and their

statements lacked the required indicia of trustworthiness. None of the witnesses

said they lied to the police in their prior statements. The proffered testimony

did not inculpate the declarants. It was at best a declaration of a future intent to

lie. Defense counsel could have asked each witness whether they were lying

when they were giving their trial testimony. Counsel did not do so.

      In addition, the jury heard Heath say numerous times that he and two other

witnesses lied to the police in their prior recorded statements in the hopes of

getting an early release from jail. So the testimony was before the jury. We see

no "clear error in judgment" in the court's ruling on this hearsay statement. State

v. Medina, 242 N.J. 397, 412 (2020) (quoting State v. Scott, 229 N.J. 469, 479

(2017)).

                                        C.

      We turn to Point III and consider whether the trial court interfered with

Goodson's right to invoke his Fifth Amendment right to silence and counsel. At

the start of Goodson's testimony, the prosecutor asked him, "[D]id you ever


                                                                              A-5555-18
                                        26
share stories or talk to [defendant]"? Goodson replied that he wanted to "plead

the fifth" and did not want to testify. The court ruled that Goodson could not

assert the Fifth Amendment because he was asked to testify regarding

information that did not incriminate him. The judge informed Goodson that

answering questions about defendant's conversations with him did not infringe

on Goodson's constitutional rights. In compelling Goodson to testify, the court

cautioned him not "to testify to anything that specifically implicates you [in] a

crime."

        "The [F]ifth [A]mendment to the United States Constitution provides in

part that '[n]o person . . . shall be compelled in any criminal case to be a witness

against himself.'" State v. Hartley, 103 N.J. 252, 260 (1986) (citing U.S. Const.

amend. V). The Fifth Amendment privilege is "firmly established as part of the

common law of New Jersey and has been incorporated into our Rules of

Evidence." Ibid. (citation omitted).

        However, a trial judge is not required "to accept the witness' mere

statement that the answer will tend to incriminate him." State v. Williams, 59

N.J. 493, 499 (1971) (citing State v. De Cola, 33 N.J. 335, 350 (1960)).

Accordingly, a witness's claim of Fifth Amendment privilege may be overruled.

Ibid.


                                                                              A-5555-18
                                        27
      Here, Goodson made a "naked claim of privilege" when he invoked his

right to silence. See Williams, 59 N.J. at 499. He did not establish a reasonable

basis for the privilege. And the questions he was asked to answer did not offend

the privilege. The court did not err in compelling Goodson to testify.

      Nor was it error for the court to decline Goodson's request to appoint an

attorney for him. As our Court has stated, the Fifth Amendment accords an

accused person the right to counsel as a prophylactic measure to protect the

accused from self-incrimination during police questioning, i.e., custodial

interrogation. State v. Sanchez, 129 N.J. 261, 266 (1992) (citing Miranda v.

Arizona, 384 N.J. 436, 463-66 (1966)). Goodson was not in custody, and he

was not being questioned about a crime he was suspected of committing. And

as he was a witness, and not a charged defendant, the Sixth Amendment right to

counsel was not applicable. We see no reason to overturn the court's thoughtful

ruling.

                                       D.

      We briefly address Point V and find no merit in defendant's argument that

the court erred when it provided the jury the "false-in-one, false-in-all" charge.

Defendant contends it discredited his testimony. We disagree.




                                                                            A-5555-18
                                       28
      The "false-in-one, false-in-all" charge instructs "that if the jurors find that

any witness 'willfully or knowingly testified falsely to any material facts in the

case, with the intent to deceive [them], [the jury] may give such weight to [the]

testimony as [they] deem it is entitled.'" State v. Young, 448 N.J. Super. 206,

228 (App. Div. 2017) (citing Model Jury Charges (Criminal), "False-in-One

False-in-All" (1991)). The charge was equally applicable to all witnesses.

      Our Supreme Court has stated that a court has the discretion to give the

charge when it "reasonably believes a jury may find a basis for its application."

State v. Ernst, 32 N.J. 567, 583-84 (1960) (citation omitted). Given the nature

of the various witness's testimony, the court had ample grounds to give the

charge. Four witnesses testified that defendant confided in them that he attacked

the victims. All were inmates hopeful of receiving some leniency on their jail

sentences.

      Heath gave a statement to police recounting a conversation with defendant

in which defendant confessed to the murder and attempted murder. Before the

jury, Heath recanted this statement, testifying that it was a fabricated story and

a lie. Defendant testified that he did not commit the charged offenses and he

was "shocked" and "surprised" when he later found out about the attack. There

was more than ample evidence for the court to conclude that one or more of the


                                                                              A-5555-18
                                        29
witnesses had attempted to mislead the jury. The trial court did not err in giving

the instruction as the jury was charged with weighing the credibility of all of the

witnesses.

                                        E.

      In Point VI, defendant asserts he was denied a fair trial because the State

violated the court's sequestration order. Prior to opening statements, the judge

inquired of counsel if they wanted sequestration of witnesses. Both attorneys

replied, "Yes." There was no further discussion of the details of the order.

      As stated, Heath testified that the jail house witnesses were kept in the

same holding cell in the courthouse on the day they testified. Goodson also

stated he was in a holding cell with other jail witnesses, but they did not talk

about their testimony. He later said the others were talking about the case, but

he only listened. Defendant did not object to the circumstances regarding the

inmate witnesses. Therefore, we review his assertion for plain error. R. 2:10-

2.

      The purpose of sequestering witnesses during trial "is to discourage

collusion and expose contrived testimony." Morton Bldgs., Inc v. Rezultz, Inc.,

127 N.J. 227, 233 (1992) (citation omitted). The sequestration of witnesses

during trial prevents a prospective witness from becoming biased by hearing the


                                                                             A-5555-18
                                       30
testimony of a witness who testifies before them. State v. Williams, 404 N.J.

Super. 157, 160 (App. Div. 2008) (quoting State v. DiModica, 40 N.J. 404, 413

(1963)). Even where a trial court's sequestration order is inadvertently violated,

this does not trigger an automatic exclusion of the witness's testimony "[a]bsent

a clear showing of prejudice." Ibid.

      Because defendant did not object to the jail witnesses' testimony on the

grounds that a sequestration order was violated, we cannot know whether a

violation occurred. The order usually prevents a witness from hearing another

witness's testimony—not from being held in the same jail cell with other

witnesses while waiting to testify. There were no specific details provided to

this court regarding the sequestration order. In addition, none of the witnesses

were present when another was testifying. Moreover, defense counsel did not

ask any of the witnesses if they had discussed their testimony with others who

had testified before them.      And there was no evidence that any witnesses

discussed their testimony after they testified at trial.

      Even if the sequestration order was violated, a court might only exclude

the witness's testimony if there is a clear showing of prejudice. Defendant has

not explained how he was prejudiced by the witnesses being housed in the same




                                                                            A-5555-18
                                        31
courthouse holding cell prior to testifying. Defendant has not demonstrated

plain error.

                                        F.

      Under Point VIII, defendant asserts the trial court erred in denying his

motion for a new trial or, in the alternative, defendant urges this court to find

trial counsel was ineffective by failing to adequately investigate the case. We

find no merit in these arguments and affirm substantially for the reasons given

by the trial court in its oral decision denying the motion for a new trial.

      First, it is not appropriate for defendant to raise an ineffective assistance

of counsel claim on a direct appeal. Ineffective assistance of counsel claims are

better suited in a post-conviction relief petition under Rule 3:22-2 because "such

claims often cannot reasonably be raised on direct appeal." State v. McQuaid,

147 N.J. 464, 484 (1997). Our courts have "a general policy against entertaining

ineffective-assistance-of-counsel claims on direct appeal because such claims

involve allegations and evidence that lie outside the record." State v. Preciose,

129 N.J. 451, 460 (1992).

      As to the motion for a new trial, defendant asserted he had newly

discovered evidence that entitled him to a new trial. The judge analyzed the




                                                                              A-5555-18
                                       32
newly proffered evidence under the Carter4 factors and found it was not material

and could have been discovered with reasonable diligence prior to the trial.

        Whether to grant a motion for a new trial is within the discretion of the

trial judge. State v. Armour, 446 N.J. Super. 295, 306 (App. Div. 2016) (quoting

State v. Russo, 333 N.J. Super. 119, 137 (App. Div. 2000)). We will not

interfere with the trials court's decision absent an abuse of discretion. Ibid.

(quoting Russo, 333 N.J. Super. at 137). A trial court's decision as to defendant's

motion for a new trial "shall not be reversed unless it clearly appears that there

was a miscarriage of justice under the law." Id. at 305 (citing R. 2:10-2).

        The trial judge conducted an analysis of the newly proffered evidence

under the Carter factors. His decision was well-reasoned. We see no manifest

denial of justice or abuse of discretion in the court's decision to deny the motion

for new trial.

                                         G.

        We lastly address defendant's contentions regarding his sentence. He

asserts the trial court erred in failing to apply mitigating factors three, four and

five, N.J.S.A. 2C44-1(b)(3) to (5). He further contends that the imposition of

consecutive sentences was manifestly unfair and excessive.


4
    State v. Carter, 85 N.J. 300, 314 (1981).
                                                                              A-5555-18
                                        33
       We review defendant's sentence for an abuse of discretion. State v. Jones,

232 N.J. 308, 318 (2018). We will not substitute our judgment for that of the

sentencing court. State v. Fuentes, 217 N.J. 57, 70 (2014) (citing State v.

O'Donnell, 117 N.J. 210, 215 (1989)). Instead, we will affirm the sentencing

judge's decision so long as the sentence does not "shock the judicial conscience"

and the aggravating and mitigating factors are identified and "supported by

competent, credible evidence in the record, and properly balanced." State v.

Case, 220 N.J. 49, 65 (2014) (first quoting State v. Roth, 95 N.J. 334, 365

(1984); then citing State v. Natale, 184 N.J. 458, 489 (2005)).

       We see no abuse in the imposition of sentence. The court considered the

aggravating and mitigating factors and gave reasons for its decision.         The

sentence was supported by the "competent, credible evidence in the record."

Case, 220 N.J. at 65.

       In addition, after reviewing the Yarbough5 factors, the court concluded the

murder and attempted murder sentences should run consecutively. The court

found the murder of Hunter and attempted murder of Ebony were separate

criminal acts of violence. The judge stated that defendant perpetrated each

crime as a "separate and distinct act against a different victim" and these "evils


5
    100 N.J. 527, 643-44 (1985).
                                                                            A-5555-18
                                       34
require separate punishment as there can be no free crimes." The judge did not

abuse his discretion in applying the Yarbough factors.

      To the extent we have not commented on Points IV, VII, and IX, and any

further arguments raised by defendant, we find they lack sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-5555-18
                                      35